DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Neely et al. (US 2007/0026753) [hereinafter Neely].
Neely discloses a spunbond nonwoven fabric (Figs. 2-5; paragraphs [0001] and [0078]) comprising a first surface and a second surface, and at least a first and second visually discernible zone on at least one of the first and second surface (Figs. 2-5), each of the first and second zones having a pattern of three-dimensional features (Figs. 2-5; paragraph [0061]), each of the three-dimensional features defining a microzone comprising a first region and a second region (Fig. 2, regions 52 and 54; Fig. 3, regions 62 and 64; Fig. 4, regions 72 and 74 and/or Fig. 5, regions 82 and 84), the first and second regions having a difference in values for an intensive property (basis weight and thickness; Fig. 2A; paragraph [0034] ), and wherein the difference in values for an intensive property for at least one of the microzones in the first zone is different from the difference in values for the intensive property for at least one of the microzones in the second zone (Fig. 2A and [paragraph [0034]), wherein in at least one of the microzones the first region is hydrophobic (higher basis weight region), since it has low liquid permeability, and the second region is hydrophilic (lower basis weight region), since it has high liquid permeability [paragraphs [0034] and [0036]). With regard to the claimed different pattern of three-dimensional features, Applicants are directed to figure 3, wherein non-woven web (60) includes highest basis weight areas (66) located where the rows and columns intersect. The highest basis weight areas (66) have a higher basis weight that is higher than areas (64) and lower basis weight areas (62). Based on how Neely et al. (US 2007/0026753) [hereinafter Neely] forms the lower, higher and highest basis weight areas, the Examiner is of the position that these areas would have the claimed differing pattern of three-dimensional features. Neely et al. (US 2007/0026753) [hereinafter Neely] teach using perforating, “blocking off” and/or adding a light layer of extruded filaments ([0055-0061)] all of which would alter the visual appearance of the surface. With regard to the claimed aperture features, Neely
teaches forming perforations to provide permeability to the web (paragraphs [55-58]). With regard to
the limitations pertaining to the loose fibers extending into the apertures, Neely teach using mesh
screens or high pressure jets to form the apertures (paragraphs [55-58]). The Examiner is of the position
that these methods would result in at least some loose fibers extending into and around the aperture.
Neely further discloses a third zone having a pattern of three-dimensional features that each define a microzone comprising a first region and a second region, wherein a difference in values for an intensive property for one of the microzones in the third zone is different from the difference in values for the intensive property for at least one of the microzones in the first zone, and different from the difference in values for the intensive property for at least one of the microzones in the second zone (Figs. 2-5; paragraph [0075]).
Neely discloses the difference in values for the intensive property for one of the microzones in the first zone being an order of magnitude different from the difference in values for at least one of the microzones in the second zone (paragraphs [0016] and [0130]).
Neely discloses the difference in values for the intensive property for one of the microzones in the first zone being from about 1.2X to about 10X different from the difference in values for at least one of the microzones in the second zone (paragraphs [0016] and [0130]).
Neely discloses the intensive property being thickness, and the thickness of every region being greater than zero (Fig. 2A).
Neely discloses the intensive property being basis weight, and the basis weight of every region being greater than zero (claims 49 and 58).
Neely discloses the difference in basis weight in the first zone being greater than about 5 gsm (claims 49 and 58; paragraph [0075]).
Neely discloses the intensive property being volumetric density, and the volumetric density of every region is greater than 0 (Fig. 2A; paragraph [0055]).
Neely discloses an absorbent article comprising the spunbond nonwoven fabric (paragraph [0077]).
Neely discloses the claimed spunbond nonwoven fabric as shown above. However, Neely fails to disclose the difference in thickness in the first zone being greater than about 25 microns or wherein the difference in volumetric density in the first zone is greater than about 0.042 g/cc”, as recited. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified nonwoven fabric in Neely to have the difference in thickness in the first zone greater than about 25 microns or optimize the difference in volumetric density as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
	Regarding the claimed TS7 values, Neely fails to disclose these specific features. However, it is reasonable to expect that the claimed TS7 values would be exhibited once the article of Neely is provided. Support for said presumption is found in the use of like materials such as the claimed spunbond fabric having the claimed patterns, regions and zones which would result in the claimed contact angles and TS7 values. The burden is shifted to Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594
In addition, the presently claimed TS7 values would obviously have been present once the Neely article is provided. In re Best, 195 UPSQ 433
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,090,197. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of U.S. Patent No. 11,090,197.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,772,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of U.S. Patent No. 10,772,768.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,934,645. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of U.S. Patent No. 10,934,645.
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,324,641. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of U.S. Patent No. 11,324,641.
8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,214, 893. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of U.S. Patent No. 11,214,893.
10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,968,552. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of U.S. Patent No. 10,968,552.
11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,888,471. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of U.S. Patent No. 10,888,471.


12.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/370300 Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is encompassed by the subject matter of copending Application No. 17/370300.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNDA SALVATORE/Primary Examiner, Art Unit 1789